Exhibit 10.2

PCSB Financial Corporation

Compensation Clawback Policy

Overview and Purpose

The Board of Directors of PCSB Financial Corporation (the “Company”) believes it
to be in the best interests of the Company and its stockholders to keep current
with “best practices” in compensation matters and risk management.  The Board,
therefore, hereby adopts this Compensation Clawback Policy (this “Policy”) to
increase incentives for senior management to take full account of risks to the
Company and its stockholders in its decision-making, and to reduce such risks
wherever practicable.

This Policy applies to current and former “executive officers” as defined under
Section 16 of the Securities Exchange Act of 1934, as amended (“Covered
Officers”).  This definition includes the Company’s president, principal
financial officer, principal accounting officer, any vice-president in charge of
a principal business unit, division or function, and any other person who
performs policy-making functions for the Company.  

The Board delegates to the Compensation Committee of the Board the authority and
responsibility to administer this Policy, including the determination as to who
is considered a Covered Officer subject to this Policy.  

Effect of Restatement of Company Financial Statements

If the Compensation Committee determines that material noncompliance of the
Company with any financial reporting requirement under the federal securities
laws required the Company to prepare an accounting restatement (“Covered
Misconduct”), the Compensation Committee shall, in its discretion, refer such
matter and its recommendation as to an appropriate remedy to the full Board for
consideration.  The Board, upon review of the Compensation Committee’s
recommendations and such independent inquiry or investigation as it determines
to be advisable, shall: (i) confirm that Covered Misconduct occurred; and (ii)
determine such action as it deems necessary to remedy the Covered Misconduct and
prevent its recurrence, including the recovery of certain compensation, as set
forth in this Policy.   

Compensation Subject to Recovery; Remedies  

The Compensation Committee and the Board shall have full discretion in remedying
Covered Misconduct under this Policy.  Among other things, to the extent
permitted by applicable law, the Compensation Committee and the Board may
require reimbursement of any performance-based compensation (as defined below)
paid to, earned or vested by, the Covered Officer, to the extent such payments
and grants were made during the three-fiscal year period preceding the date on
which the Company is required to prepare an accounting restatement based on the
erroneous data (the “Covered Period”), provided that

 

--------------------------------------------------------------------------------

the Compensation Committee or Board determine that the amount of any such
performance-based compensation actually paid or awarded to the Covered Officer
(the “Awarded Compensation”) would have been a lower amount had it been
calculated based on such restated financial statements.   

Compensation Committee and Board Discretion

The Compensation Committee and the Board shall have full discretion to decline
to seek recovery under this Policy.  In exercising such discretion, the
Compensation Committee and the Board may consider the following factors: (i) the
likelihood of success in achieving the recovery, given the anticipated cost and
management effort required; (ii) whether the assertion of a claim for recovery
may prejudice the interests of the Company, including in any related proceeding
or investigation; (iii) the passage of time since the Covered Misconduct or (iv)
any pending legal proceeding relating to the Covered Misconduct.

Due Process Rights

Before the Compensation Committee or the Board determines to seek recovery
pursuant to this Policy, the Covered Officer will be provided written notice and
the opportunity to be heard at a meeting of the Compensation Committee (which
may be in-person or telephonic, as determined by the Compensation Committee).

Manner of Repayment

If the Compensation Committee or Board determines to seek a recovery pursuant to
this Policy, it shall make a written demand for repayment from the Covered
Officer and, if the Covered Officer does not promptly tender repayment in
response to such demand, and the Compensation Committee or Board determines that
he or she is unlikely to do so, the Compensation Committee or Board may engage
counsel and take any action it deems necessary and proper against the Covered
Officer to obtain such repayment.

Performance-Based Compensation

For purposes of this policy, the term “performance-based compensation” means all
bonuses and other incentive and equity compensation awarded to a Covered
Officer, the amount, payment and/or vesting of which was calculated based wholly
or in part on the application of objective performance measured during any part
of the period covered by the restatement.   

 

Adopted: September 20, 2017


 

--------------------------------------------------------------------------------

[Company Letterhead]

 

 

PCSB Financial Corporation

Compensation Clawback Policy

 

Adopted by the Board of Directors:  September 20, 2017

 

As a condition of receiving a potential bonus or incentive compensation from
PCSB Financial Corporation (the “Company”) or PCSB Bank (the “Bank”), the
undersigned agrees that any such bonus or incentive compensation is subject to
recovery or “clawback” pursuant to the terms of the PCSB Financial Corporation
Compensation Clawback Policy attached hereto (the “Policy”). In addition, the
undersigned agrees that any equity compensation awarded to the undersigned after
the date of this Acknowledgement shall be subject to clawback pursuant to the
Policy.  To the extent the Company’s recovery right conflicts with any other
contractual rights I may have with the Company or the Bank, I understand that
the terms of the Policy shall supersede any such contractual rights.  The terms
of the Policy shall apply in addition to any right of recoupment against me
under applicable law.    

 

Acknowledgement:

 

I acknowledge that I have reviewed the Policy and I agree to abide by the
provisions of the Policy.

 

 

_______________________________________________________

EmployeeDate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 